United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                   UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit                 August 8, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-50559




                      UNITED STATES OF AMERICA

                                                 Plaintiff - Appellee


                               VERSUS


       RUBEN FELAN-SOTELO, also known as Ruben Sotelo-Felan


                                              Defendant - Appellant



           Appeal from the United States District Court
                 For the Western District of Texas
                           2:03-CR-528-01



Before DAVIS, JONES and GARZA, Circuit Judges.

PER CURIAM:*

      AFFIRMED.   See 5th Circuit Local Rule 47.6.




  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.